                  C a s e 1:1:20-cv-05747-PAE
                  Case       2 0- c v- 0 5 7 4 7- P A E DDocument
                                                          o c u m e nt 998
                                                                         7 Fil   e d 008/10/21
                                                                              Filed     8/ 0 9/ 2 1 PPage
                                                                                                       a g e 11 ofof 11
                                                                        U. S. D e p a rt m e nt of J usti c e
   [ T y p e t e xt]
                                                                                 U nit e d St at es Att or n e y
                                                                                 S o ut h er n Distri ct o f N e w Y or k
                                                                                 8 6 C h a m b ers Str e et, 3 r d Fl o or
                                                                                 N e w Y or k, N e w Y or k 1 0 0 0 7

                                                                                   A u g ust 9, 2 0 2 1


     B Y E CF
     T h e H o n or a bl e P a ul A. E n g el m a y er
     U nit e d St at es Distri ct J u d g e
     S o ut h er n Distri ct of N e w Y or k
     4 0 F ol e y S q u ar e
     N e w Y or k, N e w Y or k 1 0 0 0 7

                R e:        D. J. C. V., et al. v. U nit e d St at es of A m eri c a, N o. 2 0- c v- 5 7 4 7 ( P A E)

   D e ar J u d g e E n g el m a y er:

               T his Offi c e r e pr es e nts t h e g o v er n m e nt i n t h e a b o v e- c a pti o n e d a cti o n. O n J u n e 1 1, 2 0 2 1,
   t h e C o urt gr a nt e d t h e p arti es’ r e q u est t o st a y t his a cti o n p e n di n g s ettle m e nt dis c ussi o ns a n d
   dir e ct e d t h e p arti es t o fil e a st at us r e p ort b y A u g ust 1 1, 2 0 2 1. S e e D kt. N o. 9 6. T h e p arti es writ e
   t o r es p e ctf ull y r e q u est t h at t h e st a y b e c o nti n u e d a n d t h at t h e p arti es b e p er mitt e d t o pr o vi d e a
   f urt h er st at us u p d at e t o t h e C o urt wit hi n 6 0 d a ys. T h e c o nti n u e d st a y is r e q u est e d b e c a us e t h e
   U nit e d St at es, al o n g wit h a gr o u p of c o u ns el w h o ar e c o or di n ati n g n e g oti ati o ns o n b e h alf of
   pl ai ntiffs a n d cl ai m a nts, ar e e n g a g e d i n a n ati o n wi d e eff ort t o s ettl e distri ct c o urt c as es a n d p e n di n g
   a d mi nistr ati v e t ort cl ai ms arisi n g fr o m f a mil y s e p ar ati o ns at t h e U. S./ M e xi c o b or d er t h at o c c urr e d
   d uri n g t h e pri or a d mi nistr ati o n. W hil e si g nifi c a n t pr o gr ess h as b e e n m a d e, d u e t o t h e s c al e a n d
   c o m pl e xit y of t h e eff ort, a d diti o n al ti m e is n e e d e d t o a c hi e v e a gl o b al r es ol uti o n of t h es e m att ers.
   A c c or di n gl y, t h e p arti es r es p e ctf ull y r e q u est t h at t h e st a y c o nti n u e a n d t h at t h e y pr o vi d e t h e C o urt
   wit h a f urt h er st at us u p d at e b y O ct o b er 1 2, 2 0 2 1.

                                                                               Si n c er el y,

   Gr a nt e d. S O O R D E R E D.                                             A U D RE Y ST R A USS
                                                                               U nit e d St at es Att or n e y f or t h e
                                                                               S o ut h er n Distri ct of N e w Y or k

                                                                      B y:     _ /s R e b e c c a R. Fri e d m a n
                                                                               A L E X A N D E R J. H O G A N
                                                                               R E B E C C A R. F RI E D M A N
__________________________________                                             Assist a nt U nit e d St at es Att or n e ys
      P A U L A. E N G E L M A Y E R                                           8 6 C h a m b ers Str e et, T hir d Fl o or
      U nit e d St at es Distri ct J u d g e                                   N e w Y or k, N e w Y or k 1 0 0 0 7
       8/ 1 0/ 2 1                                                             T el.: ( 2 1 2) 6 3 7- 2 7 9 9/ 2 6 1 4
                                                                               E- m ail: al e x a n d er. h o g a n @ us d oj. g o v
                                                                                            r e b e c c a.fri e d m a n @ us d oj. g o v
